UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (98.0%) (a) Shares Value Aerospace and defense (64.8%) Airbus Group SE (France) 8,941 $646,526 BAE Systems PLC (United Kingdom) 28,543 222,036 Bombardier, Inc. Class B (Canada) 569,897 554,769 Embraer SA ADR (Brazil) (S) 10,793 337,713 General Dynamics Corp. 4,239 620,844 Honeywell International, Inc. 8,768 911,434 L-3 Communications Holdings, Inc. 17,643 2,159,680 Meggitt PLC (United Kingdom) 31,135 181,802 Northrop Grumman Corp. 9,988 1,861,364 Raytheon Co. 11,200 1,389,136 Thales SA (France) 4,291 319,487 United Technologies Corp. 6,730 646,417 Zodiac Aerospace (France) 5,203 140,894 Airlines (0.1%) American Airlines Group, Inc. 701 28,923 Auto components (3.8%) Johnson Controls, Inc. 5,201 239,246 Toyota Industries Corp. (Japan) 6,500 345,183 Building products (3.3%) Allegion PLC (Ireland) 7,543 506,965 Commercial services and supplies (6.0%) Tyco International PLC 26,227 926,075 Diversified telecommunication services (3.2%) Inmarsat PLC (United Kingdom) 28,972 486,527 Electrical equipment (3.0%) Hubbell, Inc. Class B 4,675 464,181 Energy equipment and services (0.1%) Ezion Holdings, Ltd. (Singapore) 27,480 11,260 Industrial conglomerates (2.2%) Siemens AG (Germany) 3,230 334,918 IT Services (1.6%) CACI International, Inc. Class A (NON) 2,459 246,539 Metals and mining (—%) Sundance Resources, Ltd. (Australia) (NON) 415,842 3,613 Road and rail (2.1%) CSX Corp. 11,363 323,050 Trading companies and distributors (4.9%) HD Supply Holdings, Inc. (NON) 14,790 467,808 Wolseley PLC (United Kingdom) 4,883 283,434 Transportation infrastructure (2.9%) Fraport AG Frankfurt Airport Services Worldwide (Germany) 7,198 440,254 Total common stocks (cost $12,421,306) SHORT-TERM INVESTMENTS (2.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.27% (d) 25,400 $25,400 Putnam Short Term Investment Fund 0.16% (AFF) 308,374 308,374 Total short-term investments (cost $333,774) TOTAL INVESTMENTS Total investments (cost $12,755,080) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $12,186,933) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 1/20/16 $253,095 $255,168 $2,073 Euro Buy 12/16/15 165,093 174,879 (9,786) Japanese Yen Buy 2/17/16 523,672 534,652 (10,980) Barclays Bank PLC Canadian Dollar Buy 1/20/16 899 286 613 Euro Sell 12/16/15 215,192 209,833 (5,359) Hong Kong Dollar Buy 2/17/16 208,147 208,218 (71) Japanese Yen Buy 2/17/16 816,339 832,196 (15,857) Singapore Dollar Buy 2/17/16 62,432 62,817 (385) Swiss Franc Buy 12/16/15 75,103 79,577 (4,474) Citibank, N.A. Danish Krone Buy 12/16/15 173,977 183,289 (9,312) Euro Buy 12/16/15 75,994 81,441 (5,447) Euro Sell 12/16/15 75,994 80,559 4,565 Japanese Yen Sell 2/17/16 110,010 111,502 1,492 Credit Suisse International British Pound Buy 12/16/15 5,271 5,357 (86) British Pound Sell 12/16/15 5,271 5,374 103 Canadian Dollar Sell 1/20/16 128,794 129,901 1,107 Euro Buy 12/16/15 572,119 606,452 (34,333) Euro Sell 12/16/15 572,119 613,185 41,066 Swedish Krona Buy 12/16/15 113,479 116,871 (3,392) Swiss Franc Buy 12/16/15 17,900 18,223 (323) Deutsche Bank AG Australian Dollar Buy 1/20/16 94,644 92,062 2,582 British Pound Sell 12/16/15 325,171 327,626 2,455 Euro Buy 12/16/15 309,153 327,761 (18,608) Euro Sell 12/16/15 309,153 331,324 22,171 Goldman Sachs International Euro Buy 12/16/15 764,164 813,453 (49,289) Euro Sell 12/16/15 764,164 809,463 45,299 Japanese Yen Buy 2/17/16 416,815 425,607 (8,792) HSBC Bank USA, National Association British Pound Buy 12/16/15 376,078 382,196 (6,118) British Pound Sell 12/16/15 376,078 383,397 7,319 Canadian Dollar Buy 1/20/16 77,950 78,541 (591) Euro Buy 12/16/15 366,017 391,574 (25,557) Euro Sell 12/16/15 366,017 383,198 17,181 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/20/16 19,116 18,590 526 British Pound Buy 12/16/15 60,395 61,391 (996) British Pound Sell 12/16/15 60,395 61,572 1,177 Canadian Dollar Buy 1/20/16 113,144 114,147 (1,003) Euro Sell 12/16/15 198,281 218,206 19,925 Japanese Yen Buy 2/17/16 331,883 338,942 (7,059) Singapore Dollar Buy 2/17/16 44,119 44,405 (286) Swedish Krona Buy 12/16/15 114,453 118,616 (4,163) Swiss Franc Buy 12/16/15 166,549 176,562 (10,013) Royal Bank of Scotland PLC (The) Euro Buy 12/16/15 313,593 336,075 (22,482) Euro Sell 12/16/15 313,593 332,415 18,822 State Street Bank and Trust Co. Australian Dollar Buy 1/20/16 10,965 10,661 304 Euro Buy 12/16/15 337,479 352,689 (15,210) Euro Sell 12/16/15 337,479 361,103 23,624 Swedish Krona Buy 12/16/15 160,497 166,630 (6,133) Swiss Franc Buy 12/16/15 75,005 79,515 (4,510) UBS AG Australian Dollar Buy 1/20/16 78,053 75,688 2,365 British Pound Sell 12/16/15 53,467 53,922 455 Euro Sell 12/16/15 2,854 3,759 905 Swedish Krona Buy 12/16/15 24,432 25,370 (938) Swiss Franc Buy 12/16/15 73,741 78,173 (4,432) WestPac Banking Corp. Euro Sell 12/16/15 37,098 43,950 6,852 Japanese Yen Buy 2/17/16 57,432 58,570 (1,138) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $15,412,834. (b) The aggregate identified cost on a tax basis is $13,130,404, resulting in gross unrealized appreciation and depreciation of $2,522,439 and $218,991, respectively, or net unrealized appreciation of $2,303,448. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,384,776 $1,341,250 $2,417,652 $329 $308,374 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $25,400, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $25,032. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $78,889 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 68.7% United Kingdom 7.6 France 7.2 Germany 5.0 Canada 3.6 Ireland 3.3 Japan 2.2 Brazil 2.2 Other 0.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $82,598 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $239,246 $345,183 $— Energy — 11,260 — Industrials 13,767,710 — — Information technology 246,539 — — Materials — 3,613 — Telecommunication services 486,527 — — Total common stocks — Short-term investments 308,374 25,400 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(64,142) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $222,981 $287,123 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$18,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $2,073 $613 $6,057 $42,276 $27,208 $45,299 $24,500 $21,628 $18,822 $23,928 $3,725 $6,852 $222,981 Total Assets $2,073 $613 $6,057 $42,276 $27,208 $45,299 $24,500 $21,628 $18,822 $23,928 $3,725 $6,852 $222,981 Liabilities: Forward currency contracts# 20,766 26,146 14,759 38,134 18,608 58,081 32,266 23,520 22,482 25,853 5,370 1,138 287,123 Total Liabilities $20,766 $26,146 $14,759 $38,134 $18,608 $58,081 $32,266 $23,520 $22,482 $25,853 $5,370 $1,138 $287,123 Total Financial and Derivative Net Assets $(18,693) $(25,533) $(8,702) $4,142 $8,600 $(12,782) $(7,766) $(1,892) $(3,660) $(1,925) $(1,645) $5,714 $(64,142) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— Net amount $(18,693) $(25,533) $(8,702) $4,142 $8,600 $(12,782) $(7,766) $(1,892) $(3,660) $(1,925) $(1,645) $5,714 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
